Citation Nr: 1202904	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral upper arm disability. 

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to an initial compensable rating for sinusitis.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

5.  Entitlement to a higher initial rating for disc herniation of the lumbar spine, rated as 10 percent disabling prior to September 29, 2009 and as 20 percent disabling thereafter. 

6.  Entitlement to an initial compensable rating for a history of shin splints and stress fractures of the bilateral lower extremities.  

7.  Entitlement to an initial rating in excess of 20 percent for an umbilical hernia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to May 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction over the claims file is currently held by the RO in St. Louis, Missouri.

The Veteran's appeal was previously before the Board in May 2009 when it was remanded for additional development.  The case has returned to the Board for further appellate action.   

In a May 2011 rating decision, the Veteran was awarded increased ratings for his disc herniation of the lumbar spine and umbilical hernia.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for increased evaluations for the lumbar spine and hernia disabilities remain before the Board.  Additionally, the May 2011 rating decision also granted service connection for the claimed bilateral shoulder disability (characterized as rotator cuff tendinitis).  This constitutes a complete grant of the benefits on appeal, and this claim is no longer before the Board.  


The issues of entitlement to increased ratings for disc herniation of the lumbar spine, history of bilateral shin splints and stress fractures, and an umbilical hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability manifested by upper arm pain other than service-connected bilateral rotator cuff tendinitis.

2.  The Veteran's bilateral plantar fasciitis is manifested by painful motion of each foot and limitations to walking and standing.

3.  The Veteran's non-medicated diastolic blood pressure readings most nearly approximate 100 or more and he requires continuous medication for control; diastolic pressure is not predominantly 110 or more and systolic pressure is not predominantly 200 or more.

4.  The manifestations of the Veteran's sinusitis most nearly approximate three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge without nasal obstruction or crusting. 


CONCLUSIONS OF LAW

1.  A bilateral upper arm disability other than rotator cuff tendinitis was not incurred in or aggravated by active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The criteria for an initial rating of 10 percent, but not higher, for hypertension are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

3.  The criteria for an initial rating of 10 percent, but not higher, for sinusitis are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6513, 6522.

4.  The criteria for an initial separate 10 percent evaluation, but not higher, for plantar fasciitis of the right foot are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.59, Diagnostic Codes 5003, 5020, 5271, 5284.

5.  The criteria for an initial separate 10 percent evaluation, but not higher, for plantar fasciitis of the left foot are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.59, Diagnostic Codes 5003, 5020, 5271, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for a disability of the bilateral upper arms as it is associated with service-connected rotator cuff tendonitis of the shoulders.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

After review of the evidence of record, the Board finds that the Veteran does not have a chronic disability of the bilateral upper arms for VA purposes.  The only evidence of the claimed disability are the Veteran's complaints of pain and the January 2004 VA examiner's diagnosis upper arm muscle pain.  This evidence is not sufficient to determine the presence of a current disability as pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is also no evidence of an underlying neurological disability to account for the Veteran's arm pain; a February 2004 nerve conduction study of the upper extremities was negative and a neurological examination of the arms was negative upon VA examination in December 2005.  

Furthermore, the Board finds that the Veteran's complaints of upper arm pain are a manifestation of bilateral rotator cuff tendinitis for which service connection was awarded in a May 2011 rating decision.  The Veteran has reported on several occasions that his upper arm pain goes "hand-in-hand" with his shoulder disability, and he referenced in-service findings related to the shoulders and arms in support of his claim in a March 2006 statement.  A VA physician who examined the Veteran and reviewed the claims file in January 2011 also concluded that the Veteran's claimed upper arm disability was in fact the shoulder disorder.  The Board finds that the medical opinion of the January 2011 examiner outweighs the Veteran's lay statements self-diagnosing a separate upper arm disability.  

Finally, the Board notes that the Veteran's service-connected bilateral shoulder disability is currently rated under Diagnostic Code 5201 based on limitation of motion of the arms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  The record contains no evidence that the claimed upper arm disability is manifested by symptoms that are separate and distinct from those contemplated by the rating assigned to the bilateral rotator cuff tendinitis.  Hence, service-connecting and rating a second disability manifested solely by upper arm pain would result in pyramiding, i.e., the evaluation of the same disability under different diagnoses.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The evidence is therefore against a finding of any disability manifested by upper arm pain other than the already service-connected rotator cuff tendinitis.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Hypertension

Service connection for hypertension was granted in the September 2004 rating decision on appeal with an initial noncompensable evaluation assigned effective June 1, 2004. 

The current noncompensable evaluation was assigned under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  The diagnostic code does not provide for a zero percent (noncompensable) rating, therefore the initial evaluation was assigned in accordance with 38 C.F.R. § 4.31.  Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required for control blood pressure.  A 20 percent is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101.  

The Veteran was first prescribed medication to treat hypertension during active duty service and continued to take a variety of medications to control his blood pressure throughout the claims period.  Upon VA examination in December 2010, the Veteran's medications were found to be consistent with moderately-severe hypertension.  The VA examiner also opined that the Veteran needed to be on consistent medication to control his hypertension.  In addition, while the Veteran's diastolic and systolic blood pressures measured throughout the claims period have not approached 100 or more and 160 or more, respectively, the December 2010 VA examiner estimated that the Veteran's diastolic blood pressure would be between 100-110 if not treated with medication.  Thus, the Board finds that an increased initial 10 percent evaluation is appropriate for the Veteran's hypertension based on his unmedicated diastolic pressure readings and the continuous use of medication.  

An initial rating in excess of 10 percent is not warranted as the Veteran's diastolic pressure has clearly not most nearly approximated 110 or more, nor has systolic pressure most nearly approximated 200 or more.  In fact, the Veteran's highest reading was taken by his private physician in October 2009 when his blood pressure was 142/90.  Therefore, an initial 10 percent evaluation is assigned and the weight of the evidence is against a schedular rating in excess of 10 percent for hypertension at any time during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.




Sinusitis

Service connection for sinusitis was granted in the September 2004 rating decision on appeal with an initial noncompensable evaluation assigned effective June 1, 2004.  The Veteran contends that an increased evaluation is warranted as he experiences episodes of headaches and pain related to chronic sinusitis several times a month. 

The current noncompensable rating was assigned under Diagnostic Code 6513 for maxillary sinusitis and the General Rating Formula for Sinusitis.  Under the rating formula, a noncompensable rating is assigned for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

The Board finds that an initial 10 percent evaluation is warranted for the Veteran's sinusitis.  Chronic changes to the maxillary sinuses were noted upon CT in February 2004 and the Veteran has reported experiencing non-incapacitating episodes of sinusitis several times a month with symptoms including headaches and discharge.  Although the Veteran consistently denied experiencing incapacitating episodes of sinusitis during VA examinations conducted in January 2004, December 2005, and September 2009, the September 2009 VA examiner noted that the Veteran's sinusitis affected his sleep apnea as it impaired his ability to use a CPAP machine.  The Veteran is also competent to report symptoms associated with his disability.  Therefore, a 10 percent initial rating for sinusitis is warranted.  

The Board finds that a rating in excess of 10 percent is not appropriate under the criteria for rating sinusitis as the record does not establish the presence of six non-incapacitating episodes of sinusitis per year.  In March 2006, the Veteran reported that he experienced several episodes of sinusitis per month, but the Board notes that his private treatment records are entirely negative for any complaints related to sinusitis other than congestion.  In addition, during the December 2005 VA examination, performed six months after the Veteran reported to VA that he experienced daily headaches associated with sinusitis, the Veteran only complained of intermittent nasal congestion and drainage.  The Veteran did not make any statements regarding headaches to a health care provider until the most recent September 2009 VA examination.  The Board therefore finds that the Veteran's subjective reports of symptoms associated with congestion most nearly approximate non-incapacitating episodes occurring three to six times per year and a rating in excess of 10 percent is not warranted under the rating formula for sinusitis. 

The Board has also considered whether a higher initial rating is warranted under the criteria pertaining to allergic rhinitis.  The Veteran was diagnosed with allergic rhinitis by VA examiners in January 2004, December 2005, and September 2009.  Diagnostic Code 6522 for rating allergic rhinitis provides for a 30 percent evaluation for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction.  A maximum 50 percent evaluation is assigned for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  In this case, an initial rating in excess of 10 percent is not warranted under the criteria for rating allergic rhinitis.  There is no evidence of nasal obstruction during the claims period and the December 2005 and September 2009 VA examiners specifically found that the Veteran did not experience nasal obstruction or polyps.  

The Board has considered whether there is any other schedular basis for granting a higher initial rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against an initial rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



Bilateral Plantar Fasciitis

Service connection for bilateral plantar fasciitis was granted in the September 2004 rating decision on appeal.  An initial 10 percent evaluation was assigned, effective June 1, 2004.  The Veteran contends that an increased initial rating is warranted as he experiences frequent episodes of pain and swelling in both feet and functional impairment including an inability to stand or walk for long periods.  

The Veteran's plantar fasciitis is currently rated as 10 percent disabling by analogy to Diagnostic Code 5020 pertaining to synovitis.  Under this diagnostic code, synovitis is rated based on limitation of motion of the affected part as degenerative arthritis.  Diagnostic Code 5271, contemplating limitation of motion of the ankle, and Diagnostic Code 5010, contemplating degenerative arthritis, are therefore applicable.  Further, Diagnostic Code 5284, contemplating other foot injuries, is also applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5020, 5271, 5284 (2011). 

In considering the applicability of other diagnostic codes, the Board has reviewed all criteria pertaining to the ankle and foot, and finds that Diagnostic Codes 5270, 5272, 5273, 5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283, are not applicable in this instance, as the medical evidence clearly does not show that the Veteran has any of the following associated conditions, respectively: ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; astragalectomy; acquired flatfoot; bilateral weak foot; acquired pes cavus; Morton's disease; unilateral hallux valgus; severe unilateral hallux rigidus; hammertoe; or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74, 5276-83. 

For VA purposes, normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent evaluation for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Veteran has demonstrated full range of motion of the ankle throughout the claims period with one exception noted on the January 2004 VA examination.  At that time, plantar flexion was full to 45 degrees, but dorsiflexion was reported as limited to 0 degrees.  As noted above, normal dorsiflexion is measured to 20 degrees.  However, the examiner did not note any pain during range of motion testing, and dorsiflexion was full to 20 degrees at the subsequent VA examinations in December 2005 and September 2009.  Therefore, the Board cannot conclude, even with consideration of functional factors, that the Veteran's loss of motion of the ankle most nearly approximates marked as required for an increased 20 percent rating under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board also finds that an increased rating is not warranted under Diagnostic Code 5284 for foot injuries.  Under this diagnostic code, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran has complained of experiencing severe pain in his feet that has rendered him unable to stand or walk for prolonged periods of time, however, during the September 2009 VA examination he stated that he was not receiving any treatment for his disability and had no pain during range of motion testing.  The December 2005 VA examiner also found that the Veteran had no arch abnormalities, normal alignment of the Achilles tendon, and no significant deviation or cock-up deformities.  The Board has considered the Veteran's reports of functional limitations associated with his plantar fasciitis, but finds that they are outweighed by the objective findings.  Thus, the record does not establish the presence of symptoms that most nearly approximate moderately-severe residuals of a foot injury under Diagnostic Code 5284.

While increased evaluations are not warranted under Diagnostic Code 5271 and 5284, the Board finds that the Veteran's plantar fasciitis should be assigned separate 10 percent ratings for each foot under Diagnostic Code 5020 for synovitis.  Synovitis is rated as degenerative arthritis under Diagnostic Code 5003 which provides for a 10 percent rating for painful motion for each specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020.  The Veteran is service-connected for bilateral plantar fasciitis and the medical evidence clearly establishes that he experiences pain of both feet with ambulation and other physical activity.  The September 2009 VA examiner noted that the Veteran could not walk on his heels or toes and he manifested tenderness on palpitation.  Therefore, bilateral plantar fasciitis warrants separate 10 percent ratings for painful noncompensable limitation of motion of each foot under Diagnostic Codes 5003 and 5020.  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's disabilities are manifested by symptoms such as painful feet, increased blood pressure readings, and chronic changes to the maxillary sinuses with episodic congestion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Board also finds that remand or referral of a claim for individual employability is not required pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work full time as a security guard throughout the claims period.  The Veteran has not reported losing any time from work or being unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hypertension, sinusitis, or bilateral plantar fasciitis.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for increased ratings, the appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2004 letter.  Although he has not received specific information regarding the disability rating and effective date elements of his claim, as the claim is being denied no disability rating or effective date will be assigned.  Therefore, the Veteran is not prejudiced by the delayed notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims.

The Board also finds that VA has complied with the May 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was provided VA examinations to determine the etiology of his claimed bilateral arm disability and the current severity of his hypertension, sinusitis, and plantar fasciitis.  Copies of X-rays associated with the December 2005 VA examination were associated with the claims file.   Requests for a MRI report referenced by the January 2004 VA examiner were also made in May 2009 and July 2010, but an August 2010 response from Fort Harrison VAMC indicated that they had no MRI reports of the Veteran's lumbar spine.  VA also contacted the Veteran in July 2010 and March 2011 to obtain information sufficient to allow for the procurement of employment records associated with his work in law enforcement.  No response to these requests was received.  The case was then readjudicated in May 2011.  It is clear from the above that VA has made reasonable efforts to retrieve the evidence identified by the Veteran and has substantially complied with the May 2009 remand.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a bilateral upper arm disability is denied. 

Entitlement to an initial 10 percent rating, but not higher, for hypertension is granted. 

Entitlement to an initial 10 percent rating, but not higher, for sinusitis is granted. 

Entitlement to an initial separate 10 percent rating, but not higher, for plantar fasciitis of the right foot is granted. 

Entitlement to an initial separate 10 percent rating, but not higher, for plantar fasciitis of the left foot is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before a decision may be rendered on the claims for entitlement to increased initial ratings for a disc herniation of the lumbar spine, a history of shin splints and stress fractures of the lower extremities, and an umbilical hernia.  During the September 2009 VA orthopedic examination, the examiner noted that the Veteran's claims file did not contain his complete records of private treatment.  The Veteran had reported undergoing specialty treatment at Washington University Hospital for his back and lower extremities, but only a few records of this treatment (and reported surgeries) were included in the claims file.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Upon remand, the Veteran should be contacted and asked to execute a medical release to allow for VA to obtain these records on his behalf.   
In addition, the Board finds that the Veteran should be provided another examination of his umbilical hernia.  In response to the Board's May 2009 remand, the Veteran was provided a VA digestive examination to determine the severity of his umbilical hernia.  However, private treatment records submitted by the Veteran in February 2010 show that he underwent an incarcerated umbilical hernia repair in November 2009 at which time his hernia was characterized as symptomatic and large following a motor vehicle accident.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, the Veteran should be provided another VA examination to determine the current severity of his service-connected umbilical hernia.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided medical release forms and specifically requested to execute them to authorize VA to obtain medical treatment records from his physicians at Washington University Hospital (to include Drs. Mataba, McKinnon, and the orthopedic specialist who treated the Veteran's lumbar spine) and any other private health care providers identified by the Veteran.

2.  Obtain records of treatment from the Veteran's physicians at Washington University Hospital and any other health care providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the current severity of the Veteran's umbilical hernia.  The examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether the Veteran's hernia is small, large, or massive and whether it is recurrent, readily reduceable, and not well-supported by truss or belt.  The examiner should also determine if the Veteran experiences any functional impairment due to the service-connected umbilical hernia.  

The examiner should also determine whether the Veteran's umbilical hernia was worsened as a result of the nonservice-connected motor vehicle accident in 2009; and if so, to the extent possible, separate the symptoms associated with the motor vehicle accident from those due solely to the service-connected aspect of the disability.  

A complete rationale should be provided for all expressed opinions.

4.  Readjudicate the claims for increased ratings for a disc herniation of the lumbar spine, a history of bilateral shin splints and stress fractures, and an umbilical hernia.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


